Citation Nr: 0503349	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
August 1965.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Huntington, West Virginia (RO).

In a statement dated in August 2002, the veteran raised the 
issue of entitlement to service connection for a right foot 
disorder.  Thereafter, in July 2004 the veteran submitted a 
written statement and evidence in an attempt to reopen his 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  These issues have not been 
adjudicated by the RO and are not properly before the Board 
at this time, and are therefore referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The RO denied the veteran's attempt to reopen his claim 
for service connection for a back disorder in February 2002.  
The veteran was notified of this decision in March 2002 but 
did not timely perfect an appeal.

2.  The evidence submitted since the February 2002 unappealed 
rating decision includes a January 2003 VA medical record 
that relates the veteran's current back disorder to military 
service, which raises a reasonable possibility of 
substantiating the claim of service connection. 

3.  The service medical records do not reveal that the 
veteran incurred, or was treated for, a chronic back disorder 
during service.

4.  The service medical records reveal that the veteran had a 
hysterical personality disorder on separation from service, 
which included psychogenic symptoms of back pain which were 
unsupported by any physical findings.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen the Claim

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
VCAA now requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits.  This includes 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA which is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, as the Board is reopening the 
claim of entitlement to service connection for a back 
disorder based on new and material evidence, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted with 
regard to this issue on appeal.  See e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).

By an unappealed rating decision dated in February 2002, the 
RO denied the claim to reopen the issue of entitlement to 
service connection for a low back disorder.  In the March 
2003 rating decision currently on appeal, the RO reopened the 
veteran's claim for service connection for a back disorder 
and then denied the claim on the merits.  The fact that the 
RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2004).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for a back disorder was 
filed in January 2003.  Therefore, the current, amended, 
regulation applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

As noted above, the RO denied the veteran's attempt to reopen 
his claim for service connection for a back disorder in a 
February 2002 rating decision and notified the veteran of the 
decision in March 2002.  The veteran did not timely perfect 
an appeal to the RO decision and it became final.  
38 U.S.C.A. § 7105(c).  The matter under consideration in 
this case is whether a back disorder was incurred during the 
veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the February 2002 RO decision 
which is relevant to, and probative of, this matter under 
consideration.  The evidence of record at the time of the 
February 2002 RO rating decision which was relevant to the 
veteran's claim for service connection for a back disorder 
included a large volume of medical evidence which included 
the veteran's service medical records, and VA outpatient 
medical treatment records and examination reports dating from 
1989 to 2001.  

In this case the evidence submitted since the February 2002 
RO decision that refers to the veteran's claimed back 
disorder consists of a January 2003 VA medical treatment 
record and the veteran's testimony before the Board at the 
hearing conducted in September 2004.  At this hearing, the 
veteran testified about falling during service and injuring 
his back.  This testimony is essentially duplicative of 
statements and allegations which the veteran has made in the 
past and is not new and material evidence which would warrant 
the reopening of the veteran's claim.  An appellant's own 
recitations of his medical history does not constitute new 
and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA.  Chavarria 
v. Brown, 5 Vet. App. 468 (1993).

The January 2003 VA medical record is more important to the 
veteran's claim.  This record is by the veteran's treating 
physician an reveals a current diagnosis of lumbar disc 
herniation at L4-L5.  This record also states that the 
physician claims that he reviewed all of the medical evidence 
of record, including the service medical records.  Finally 
the physician offered a medical opinion in which he related 
the veteran's current back disorder to military service.  The 
Board notes that credibility of new evidence is assumed for 
the limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board concludes that the January 2003 VA medical opinion 
is new because it was not before the RO when it denied 
reopening of the veteran's claim for service connection in 
February 2002, and is not cumulative.  This evidence is also 
"material" because it bears directly and substantially upon 
the specific matter under consideration.  Accordingly, the 
evidence does raise a reasonable possibility of 
substantiating the claim.

Based on the applicable law, regulations, and court 
decisions, additional evidence received since the February 
2002 RO rating decision is new and material and provides the 
required evidentiary basis to reopen the veteran's claim.  
The veteran's claim for service connection for a back 
disorder is therefore reopened.

II.  Service Connection

With regard to the issue of entitlement to service connection 
for a low back disorder, the VCAA provides that VA has a duty 
to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated January 2003.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

In this case, the RO reopened the veteran's claim of 
entitlement to service connection for a back disorder and 
denied his claim on the merits.  Applicable laws and 
regulations have been provided to the veteran and he has 
presented arguments with regard to this claim on the merits.  
Accordingly, the veteran is not prejudiced by the Board 
proceeding to decide the veteran's claim of entitlement to 
service connection for a back disorder on the merits.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran claims that he fell during service and injured 
his back.  He claims that he has a current back disorder 
which is the result of this fall and thus service connection 
for this disorder is warranted.  

A VA medical treatment record dated January 2003 reveals a 
diagnosis that the veteran has lumbar disc herniation at L4-
L5 with nerve root impingement, spinal canal stenosis, right 
leg radiculopathy, and pain.  This diagnosis had been 
previously shown by a VA magnetic resonance imaging (MRI) 
report dated March 2001, which confirmed intervertebral disc 
bulging at L4-L5.  

The competent medical showing that the veteran has a low back 
disorder is fairly recent.  A VA examination of the veteran 
conducted in July 1989 revealed no tenderness and no 
diagnosis of a back disorder was made.  A March 1997 VA x-ray 
examination report is the first medical evidence of record of 
a low back disorder.  This report reveals some mild 
degenerative changes and muscle spasm.  However, this is 
three decades after the veteran separated from service.  

The difficulty with the veteran's claim is the lack of 
competent evidence showing that the veteran incurred a 
chronic back disorder during service.  The veteran claims 
that he injured his back when stationed aboard the USS ALBANY 
(CG 10).  He claims that he fell while descending a ladder 
and that he injured his back at that time.  He further 
contends that there was no doctor aboard the ship and that he 
was treated for his complaints of back pain by the ship's 
medical corpsman who issued him pain medication.  

As noted in the introduction section, the veteran served on 
active duty from November 1962 to August 1965.  Service 
personnel records reveal that the veteran was stationed 
aboard the USS ALBANY from approximately June 1964 to May 
1965.  A series of service medical record entries from April 
1964, before the veteran was aboard ship, show treatment with 
"APCs."  The physician in the January 2003 VA medical 
opinion identifies this medication as "all purpose 
capsules."  However, the service medical records do not 
reveal that the medication was given for back pain.  Rather, 
entries around the same period of time show complaints of 
nasal congestion and headaches.  Medical records from the 
veteran's period of time aboard the USS ALBANY show that he 
was treated for stomach pain and diarrhea in August 1964, a 
bicep strain in September 1964 and sore throat and fever in 
February 1965.  The service medical records do not show any 
treatment of an injury to the back or a chronic back disorder 
as the result of a fall when serving aboard the USS ALBANY.

The veteran's service records also reveal that he was a 
disciplinary problem receiving at least seven non-judicial 
punishments for various offenses including unauthorized 
absence and missing the movement of his unit.  Ultimately, 
the veteran was separated under Medical Board proceedings as 
being unsuitable for service as a result of having a 
personality disorder, diagnosed as "hysterical 
personality."  The July 1965 Medical Board report noted that 
the veteran reported having fell and injured his back when 
stationed aboard ship.  The veteran also allegedly "blacked 
out and fell" and alleged to have injured his back when 
apprehended and incarcerated for being on unauthorized 
absence.  However, an examination by the Medical Board 
revealed that the veteran did not have a back disorder.  
Rather, the Medical Board concluded that the veteran's 
complaints of back pain were histrionic in nature for which 
no objective physical of physiologic explanation could be 
found.  A June 1965 x-ray examination reveled a "mild 
thoracolumbar scoliosis.  This may be postural or positional 
or due to muscle spasm or due to true structure change.  
Nothing else is seen."  The veteran's complaints of back 
pain were evaluated as being psychogenic in origin and the 
veteran was noted to have used similar complaints prior to 
his enlistment.  There is no indication in any of the service 
medical records that the veteran experienced an injury to his 
back during service.  

In September 2004, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107 (West 2002).  The veteran 
testified that he fell and injured his back aboard a ship 
during service.  Due consideration has been given to the 
veteran's testimony.  The veteran's lay testimony is 
competent to establish the occurrence of a fall during 
service.  His sworn testimony and other statements are not 
competent evidence, however, to establish the etiology of his 
current back disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his current back disorder is the result of 
a fall over three decades ago.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The January 2003 VA medical report indicated that the medical 
evidence of record had been reviewed, including the service 
medical records prior to rendering the medical opinion, and 
the opinion referred to specific facts which were drawn 
directly from the veteran's service medical records.  
However, the medical opinion also make reference to "facts" 
which appear to be a history provided by the veteran, and are 
misleading at best and patently false at worse.  

For example, the January 2003 medical opinion specifically 
refers to the "fact" that the veteran was a Navy SEAL.  
However, this is shown to be false.  The competent evidence 
of record reveals that the veteran was never a Navy SEAL.  
Moreover, review of the claims file reveals that on at least 
three instances the veteran has submitted alleged copies of 
his military discharge papers, DD 214, which had been 
altered.  There are indications throughout the claims file 
that show that the veteran misrepresented his medical and 
military history.  He has alleged that he served in combat in 
Vietnam as a Navy SEAL, that he was wounded in action, and 
that he was awarded numerous medals and ribbons during 
service.  Simply put, all of these assertions are untrue and 
not supported by the original service records which are 
contained in the claims file.  Moreover, these assertions are 
also not supported by common sense.  For example the veteran 
asserts that he was awarded medals and ribbons which simply 
were not authorized for award during the period of time 
during which he served on active duty.  The January 2003 
medical opinion is based on such blatant misrepresentations 
rendering it inconsistent with the evidence of record and not 
competent evidence for the purpose of the award of VA 
compensation benefits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond 
v. West, 12 Vet. App. 341, 345 (2000).  VA may properly 
consider the demeanor of the witness, the facial plausibility 
of the testimony, and the consistency of the witness' 
testimony with other testimony and affidavits submitted on 
behalf of the veteran."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).   

The preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder.  Although 
the veteran may have fallen in service, the competent and 
contemporaneous medical evidence of record reveals that any 
such incident did not result in a chronic back disorder.  
Rather, all of the veteran's complaints of back pain during 
service were manipulative manifestations of his personality 
disorder and his desire to leave service as noted in the July 
1965 Medical Board report.  The Board finds all of the 
veteran's testimony, statements, and other assertions that he 
fell and injured his back during service to completely lack 
credibility.  The record is replete with instances where the 
veteran has fabricated a false and misleading medical and 
military history.  The evidence of record shows that the 
veteran does have a current back disability which was 
diagnosed more than three decades after he separated from 
service.  However, there is no competent medical evidence 
that relates this disorder to his military service or to any 
incident therein.  As such, service connection must be 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


